           Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 1 of 24 FILED



                     IN THE UNITED STATES DISTRICT COURT
                                                                                9:20 am, 1/28/20
                          FOR THE DISTRICT OF WYOMING
                                                                              Margaret Botkins
                                                                               Clerk of Court

 In re:

 DENNIS MEYER DANZIK,

                    Debtor.

                                                         Case No. 19-CV-136-F
 DENNIS MEYER DANZIK,

                   Appellant,

vs.

 CWT CANADA II LIMITED
 PARTNERSHIP and
 RESOURCE RECOVERY
 CORPORATION,

                   Appellees.


                                  ORDER ON APPEAL

          This matter is before the Court on Appellant’s Notice of Appeal (CM/ECF

Document (Doc.) 1), Appellant’s Opening Brief, filed by Dennis Meyer Danzik (Doc. 8),

and Appellees’ Brief, filed by CWT Canada II Limited Partnership and Resource Recovery

Corporation (Doc. 9).

          On March 12, 2019, Appellant (“Danzik”) filed for bankruptcy in Chapter 7. (Doc.

2, at 3). Shortly thereafter, on March 20, 2019, Appellant’s creditors (Appellees) (“the
        Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 2 of 24



CWT Parties”) moved to dismiss Appellant’s Chapter 7 case, and the Bankruptcy Court

for the District of Wyoming, the Honorable Cathleen D. Parker presiding, held a hearing

on the matter on May 15, 2019. (Id. at 8). On June 24, 2019, the Bankruptcy Court granted

Appellees’ motion to dismiss Appellant’s Chapter 7 case with prejudice and imposed a

180-day bar to refiling. (Id. at 24, 25). Appellant files this appeal seeking reversal or

remand of the Bankruptcy Court’s ruling and judgment. (Doc. 8).

                                     JURISDICTION

       Pursuant to 28 U.S.C. § 158(a), (c)(1) and Rule 8005(a) of the Federal Rules of

Bankruptcy Procedure, Appellant has elected to have this appeal heard by the United States

District Court, rather than by the Bankruptcy Appellate Panel. FED. R. BANKR. P. 8005(a).

Appellant timely filed his Notice of Appeal on June 27, 2019 (Doc. 1), pursuant to Rules

8002 and 8003 of the Federal Rules of Bankruptcy Procedure. FED. R. BANKR. P. 8002,

8003. Therefore, the Court has jurisdiction over this appeal.

                                     BACKGROUND

       This appeal is predicated on a larger dispute among the parties regarding the

ownership of certain tax credits. As a result of prior litigation among the parties on this

dispute, the CWT Parties claim entitlement to a judgment against Danzik in the amount of

$7,033,491.13. (Doc. 2, at 12) (citing Gem Holdco LLC, et al. v. Changing World Tech.,

L.P., et al., Index No. 650841/2013 (N.Y. Sup. Ct. 2013)). The CWT Parties have been

unable to execute on this judgment due to Danzik’s series of bankruptcy filings over the

last several years, which the CWT Parties allege to have had the effect of staying execution

on the judgment. (Doc. 10, at 92). Much, if not most, of the parties’ prior litigation falls


                                         2
            Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 3 of 24



 outside the scope of this appeal. However, the Court finds it helpful to recount the relevant

 facts to the history of this case, as generally represented in the record, as follows. 1

           In March 2013, Danzik was serving as CEO to RDX Technologies Corp. (“RDX”),

 a Canadian corporation. (Doc. 10, at 56). In March 2013, RDX acquired a refinery in

 Missouri from Canada II Limited Partnership and Resource Recovery Corporation. (Id. at

 56, 79). At the time of the acquisition, the parties believed that, through special technology

 with which it was equipped, the refinery would be successful in converting waste grease

 into biofuel. (Id. at 56–57, 79). If the refinery operated as predicted, the production of this

 biofuel would qualify the refinery for the receipt of IRS tax credits, subject to meeting

 standards set by the EPA. (Id. at 57–58). The refinery did not produce to this standard.

 (Id. at 58–61). Nonetheless, RDX apparently received a number of tax credits. (Id. at 66–

 67). The CWT Parties claimed entitlement to the sum of those tax credits, pursuant to the

 refinery purchase agreement. (Doc. 2, at 9–10). However, it is agreed that the CWT Parties

 never received these credits, as a result of either Danzik’s theft of the credits, or because

 they were expended in the course of RDX’s operations. (Doc. 10, at 66).

       Eventually, litigation between Danzik and the CWT parties arose over the disputed

 tax credits in the Supreme Court of the State of New York, County of New York,

 Commercial Division. (Doc. 2, at 11) (citing Gem Holdco LLC, et al. v. Changing World


       1
           Although the parties generally appear to be in agreement as to the objective factual and
procedural occurrences leading up to this appeal, Danzik does not cite to the record to support most
of the allegations of error he directs to the Bankruptcy Court. Even in broad review of the parties’
designation of the record, the Court does not perceive factual support for many of Danzik’s
contentions, such as his assertions that the Bankruptcy Court erroneously attributed other bankruptcy
proceedings to Danzik, that it erred when it found Danzik had failed to file certain tax returns, or that
it erred in the valuation of certain estate assets.

                                               3
        Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 4 of 24



Tech., L.P., et al., Index No. 650841/2013 (N.Y. Sup. Ct. 2013)). On January 3, 2016, the

New York court ruled in favor of the CWT Parties, finding that neither Danzik nor RDX

were entitled to the tax credits, and held a hearing to discuss whether Danzik should be

held in civil and/or criminal contempt for his failure to return the credits. (Id. at 12). The

following day, on January 4, 2016, Danzik filed his first bankruptcy case under Chapter 11

in the Bankruptcy Court for the District of Wyoming (“First Case”). (Id.) (citing In re

Danzik, Case No. 16-20002 (Bankr. D. Wyo. 2016)).          Danzik’s filing of his First Case

prompted an automatic stay on the proceedings in the New York court, temporarily

obstructing the court from entering a formal judgment against Danzik, eventually entered

in the amount of $7,033,491.13. (Id.).

      Additionally, at some point following the failure of the refinery, it also appears that

Danzik filed suit against the CWT Parties in Canada, alleging theories of breach of contract

in the purchase agreement for the refinery. This litigation remains pending. Danzik

estimates the value of this lawsuit as approximately $90 million USD, although he

apparently failed to provide corroborating documents to the Bankruptcy Court to support

his “speculation.” (Doc. 2, at 20; Doc. 10, at 80).

       In 2017, the Bankruptcy Court dismissed Danzik’s First Case. In dismissing that

case, the Bankruptcy Court found cause for dismissal under 11 U.S.C. § 1112(b),

specifically that: (1) Danzik was unable to effectuate a plan; (2) there was substantial or

continuing loss to or diminution of the estate, without reasonable likelihood of

rehabilitation; (3) Danzik did not fulfill his filing and reporting requirements; (4) Danzik

failed to pay taxes; and (5) Danzik lacked good faith in filing and administering his case,


                                          4
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 5 of 24



as required under Chapter 11. (Doc. 2, at 12) (citing Order on Sigma Opp. Fund II, LLC’s

Motion to Dismiss, In re Danzik, Case No. 16-20002, Doc. 393 (Bankr. D. Wyo., March 8,

2017)). The Bankruptcy Court specifically found it was in the best interest of the estate to

dismiss Danzik’s case, rather than convert it to Chapter 7. (Id.).

       Nine months following the Bankruptcy Court’s dismissal of Danzik’s First Case,

Danzik filed a second Chapter 11 petition in the Bankruptcy Court (“Second Case”). (Id.)

(citing In re Danzik, Case No. 17-20934 (Bankr. D. Wyo., Dec. 6, 2017)). The CWT Parties

again moved to dismiss this case, on which motion the Bankruptcy Court determined

“[Danzik] 1) is grossly mismanaging the estate by failing to timely file monthly operating

reports, 2) is not able to effectuate a confirmable plan; and 3) filed th[e] case in bad faith.”

(Doc. 2, at 12–13) (citing Decision Memorandum on CWT’s Motion to Dismiss, In re

Danzik, Bankr. Case No. 17-20934, Doc. 201 (Bankr. Dist. Wyo., Feb. 6, 2019)). The

court added, “[Danzik is using the breathing space [of bankruptcy protection] to avoid his

financial obligations. He has not argued nor demonstrated he is using it to rehabilitate any

business. . . The CWT litigation continues, and Creditors’ claims are on hold while

[Danzik] parks in bankruptcy.” (Id.). Again, the Bankruptcy Court determined Danzik’s

case should be dismissed, rather than converted. (Id.) (citing Order Denying Motion to

Alter or Amend Court’s Order, In re Danzik, Case No. 17-20934, Doc. 211, at 2 (Bankr.

D. Wyo., March 8, 2019)). Conversion, the Bankruptcy Court reasoned, would not serve

any benefit to the estate or its creditors as “there were no assets to be distributed to creditors

other than the IRS.” (Doc. 10, at 63).

       On March 12, 2019, approximately one month after the Bankruptcy Court’s


                                            5
        Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 6 of 24



dismissal of Danzik’s second Chapter 11 case, and just four days following the Bankruptcy

Court’s denial of Danzik’s motion to amend judgment in that case, Danzik filed the Chapter

7 petition that forms the basis for this appeal. (Doc. 2, at 3). On March 20, 2019, the CWT

Parties moved for dismissal of the Chapter 7 case, arguing that Danzik filed his Chapter 7

case in bad faith. (See Doc. 10, at 4). Additionally, the CWT Parties requested that Danzik

be barred from refiling in bankruptcy for a period of 180 days.

       The Bankruptcy Court, receiving Danzik’s response and the CWT Parties’ reply,

held a hearing on May 15, 2019, at which Danzik offered exhibits and the witness

testimony of himself; Anthony Ker, a business associate of Danzik; and Bill Hinz, a former

employer. (See id., at 45). The CWT Parties did not present evidence or witnesses. (See

Doc. 2, at 14).

       After taking the matter under advisement, the Court issued its opinion on June 24,

2019, granting the CWT Parties’ motion and ordering dismissal of the Chapter 7 case, with

prejudice. (Doc. 2, at 25). In its Memorandum, the Bankruptcy Court stated, “Debtor has

manipulated the bankruptcy system and used it as his own personal shield from creditors’

collection efforts,” ultimately concluding that Danzik had filed his Chapter 7 case in bad

faith warranting dismissal with prejudice. (Id. at 23). The Bankruptcy Court also enjoined

Danzik from refiling in bankruptcy for a period of 180 days, pursuant to its authority under

11 U.S.C. § 109(g). (Id. at 25). The essence of Danzik’s appeal is to seek reversal or

remand of the Bankruptcy Court’s judgment.




                                         6
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 7 of 24



                                     ISSUES ON APPEAL

      On appeal of the Bankruptcy Court’s decision, Danzik raises the following issues for

this Court’s review:

       1. Did the Bankruptcy Court err in finding that Danzik filed in such bad faith

           or fault as to justify dismissal of his Chapter 7 case?

       2. Did the Bankruptcy Court properly apply Chapter 7 dismissal law?

       3. Did the Bankruptcy Court err in finding such bad faith or fault as to

           legally prejudice Danzik from refiling for 180 days?

                                  STANDARD OF REVIEW

       Matters of law are reviewed de novo, and factual findings by the Bankruptcy Court

are reviewed for clear error. In re C.W. Mining Co., 641 F.3d 1235, 1240 (10th Cir. 2011).

“A finding of fact is clearly erroneous if it is without factual support in the record or if,

after reviewing all of the evidence, [the court is] left with the definite and firm conviction

that a mistake has been made.” In re Peterson Distrib., Inc., 82 F.3d 956, 959 (10th Cir.

1996). Courts have described the standard of deference to a bankruptcy court’s factual

findings as follows:

       If the [bankruptcy] court’s account of the evidence is plausible in light of the
       record viewed in its entirety, the court of appeals may not reverse it even
       though convinced that had it been sitting as the trier of fact, it would have
       weighed the evidence differently. Where there are two permissible views of
       the evidence, the factfinder’s choice between them cannot be clearly
       erroneous.

In re Blinder, Robinson & Co., 124 F.3d 1238, 1241 (10th Cir. 1997) (quoting Anderson v.

City of Bessemer, 470 U.S. 564, 573–74 (1985)). “[F]actual findings need not be correct,

but we must uphold them if they fall within the range of permissible conclusions.” Id.

                                          7
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 8 of 24



 (internal citations omitted). In reviewing findings of fact, the district court must afford due

 regard to the opportunity of the bankruptcy court to judge the credibility of the witnesses.

 See FED. R. BANKR. P. 8013 advisory committee’s note.

        Mixed questions of law and fact are reviewed “under the clearly erroneous or de

 novo standard, depending on whether the mixed question involved primarily a factual

 inquiry or the consideration of legal principles.” Armstrong v. C.I.R., 15 F.3d 970, 973

 (10th Cir. 1994) (citation omitted).

        Finally, determining whether cause exists to dismiss a case under Section 707(a)

 lies within the sound discretion of the bankruptcy court. The Bankruptcy Code does not

 define cause, but courts have agreed that, at a minimum, dismissal must not cause prejudice

 to creditors. See, e.g., In re Asset Resolution Corp., 552 B.R. 856, 862 (Bankr. D. Kan.

 2016); In re Stephenson, 262 B.R. 871, 874 (Bankr. W.D. Okla. 2001); In re Stairs, 307

 B.R. 698, 703 (Bankr. D. Colo. 2004). Both a bankruptcy court’s determination of what

 constitutes cause, as well as its ultimate decision to dismiss for cause under 11 U.S.C. §

 707(a), are reviewed for abuse of discretion. In re Krueger, 812 F.3d 365, 369 (5th Cir.

 2016); In re Arenas, 535 B.R. 845, 853 (B.A.P. 10th Cir. 2015); In re Bushyhead, No. 15-

 CV-89-JED-PJC, 2017 WL 1549467, at *1 (N.D. Okla. Apr. 28, 2017).

                                         DISCUSSION

       Danzik’s first issue for the Court’s consideration is whether the Bankruptcy Court

erred in finding that Danzik filed in “such bad faith or fault” that it was proper to dismiss his

case. He contends that the Bankruptcy Court inaccurately determined that “bad faith” is

grounds for dismissal of a Chapter 7 bankruptcy case and, even if such a basis for dismissal


                                            8
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 9 of 24



were valid, the Court erred in its finding that Danzik filed in bad faith. The Court finds this

issue shares significant overlap with Danzik’s second issue as to whether the Bankruptcy

Court properly applied “Chapter 7 dismissal law.” Therefore, the Court shall consider these

issues together, and separately evaluate the Bankruptcy Court’s determinations of law as

distinguishable from its findings of facts. Finally, the Court shall conclude with an analysis

of whether the Bankruptcy Court abused its discretion in prejudicing Danzik from refiling in

bankruptcy for a period of 180 days.

   a. Whether “Bad Faith” is a Valid Basis for Dismissing a Chapter 7 Bankruptcy

       Case for “Cause”?

     Whether “bad faith” is a valid legal basis for dismissal of a Chapter 7 case is a question

of law the Court reviews de novo. It is not definitively established, either by the applicable

provisions of the Bankruptcy Code or the case law of the Tenth Circuit, that a debtor’s filing

of his Chapter 7 case in “bad faith” qualifies as grounds for dismissing his case. Pursuant to

11 U.S.C. § 707(a), which the Bankruptcy Court cited as authority for dismissing Danzik’s

case for “cause”:

       The court may dismiss a case under a chapter only after notice and a hearing
       and only for cause, including—

          (1) Unreasonable delay by the debtor that is prejudicial to creditors;

          (2) Nonpayment of any fees or charges required under Chapter 123 of Title
              28; and

          (3) Failure of the debtor in a voluntary case to file, within fifteen days or
              such additional time as the court may allow after the filing of the
              petition commencing such case, the information required by paragraph
              (1) of section 521(a).

The plain language of the statute (i.e., “including”) reflects that the three enumerated

                                           9
        Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 10 of 24



examples under § 707(a) are illustrative rather than exhaustive. The legislative history of §

707(a) also supports this construction of the statute as providing a set of examples of what

may constitute “cause,” rather than exclusive circumstances. See In re Asset Resolution

Corp., 552 B.R. 856, 862 (Bankr. D. Kan. 2016); In re Cleland, 150 B.R. 63, 65 (Bankr. D.

Kan. 1992) (citing H.R. Rep. No. 95–595, at 380 (1977)).

       Therefore, although “bad faith” is not an enumerated factor for finding cause under §

707(a), many courts have determined that a debtor’s bad faith in filing a Chapter 7 case or

lack of legitimate bankruptcy purpose constitute cause for dismissal. Indeed, the majority of

circuits officially recognize bad faith as a valid basis for dismissal of a Chapter 7 case. See

Janvey v. Romero, 883 F.3d 406, 412 (4th Cir. 2018) (“For the most part, courts have

recognized that a debtor’s bad faith filing may constitute cause for dismissal under § 707(a).

. . We think the majority view is the sounder one, because it is the most helpful in preventing

serious abuses of the bankruptcy process.”); Krueger v. Torres, 812 F.3d 365, 370 (5th Cir.

2016) (“This circuit joins those courts that have held a debtor’s bad faith in the bankruptcy

process can serve as the basis of a dismissal ‘for cause.’”); Piazza v. Nueterra Healthcare

Physical Therapy, LLC, 719 F.3d 1253 (11th Cir. 2013); Tamecki v. Frank, 229 F.3d 205,

207 (3rd Cir. 2000); Indus Ind. Servs., Inc. v. Zick, 931 F.2d 1124, 1126–27 (6th Cir. 1991).

The Seventh Circuit has not adopted a bad faith analysis per se but has reached agreement

“with the cases that allow ‘for cause’ to embrace conduct that, while not a violation of

required procedures, avoids repayment of debt without an adequate reason.” In re Schwartz,

799 F.3d 760, 763 (7th Cir. 2015).

       The Eighth and Ninth Circuit have diverged from the majority view, finding that bad


                                           10
           Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 11 of 24



faith is not a proper basis for dismissal under § 707(a). However, the Eighth Circuit’s

rejection of the majority approach was limited inasmuch as it still recognizes “extreme

misconduct” as a basis for dismissal under a theory of bad faith. 2

       The Tenth Circuit Court of Appeals has not had opportunity to conclusively address

whether a debtor’s bad faith, by itself, is cause for dismissal. In ruling on the motion to

dismiss, the Bankruptcy Court applied the approach followed by the majority of circuits,

analyzing Danzik’s alleged bad faith as a § 707(a) cause for dismissal. This is also the

approach taken by a majority of sister courts within the Tenth Circuit. See, e.g., In re Arenas,

535 B.R. 845, 847 (10th Cir. B.A.P. (Colo.) 2015) (“Section 707(a)(1) allows a Chapter 7

case to be dismissed for cause, including unreasonable prejudicial delay to creditors. A

debtor's conduct may demonstrate a lack of good faith that amounts to such cause.”); In re

McGuire-Pike, No. 14-13365 ta7, 2015 Bankr. LEXIS 2282, at *8 (Bankr. D. N.M. July 10,

2015); In re Yim Kealamakia, No. 12-31822, 2013 Bankr. LEXIS 2777, at *11 n.21 (Bankr.

D. Utah July 9, 2013).

       Despite the relative weight of case law favoring the majority approach, Danzik draws

the Court’s attention to two cases allegedly taking a contrary view. According to Danzik, In

re Bushyhead, 525 B.R. 136 (Bankr. N.D. Okla. 2015) and In re Etcheverry, 221 B.R. 524



       2
          The Eighth Circuit has held that while “some conduct constituting cause to dismiss a
Chapter 7 petition may readily be characterized as bad faith ... framing the issue in terms of bad faith
may tend to misdirect the inquiry away from the fundamental principles and purposes of Chapter 7.”
In re Huckfeldt, 39 F.3d 829, 832 (8th Cir. 1994). Citing In re Kahn, 172 B.R. 613 (Bankr. D. Minn.
1994), the Huckfeldt Court adopted a “narrow, cautious approach to bad faith,” holding that bad faith
under § 707(a) should be limited to “extreme misconduct falling outside the purview of more specific
Code provisions, such as using bankruptcy as a ‘scorched earth’ tactic against a diligent creditor or
using bankruptcy as a refuge from another court's jurisdiction.” In re Huckfeldt, 39 F.3d at 832
(citing In re Kahn, 172 B.R. at 624–26).

                                               11
           Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 12 of 24



(Bankr. D. Colo. 1998) reject the majority rule. Indeed, the Bushyhead bankruptcy court

found, “There is no need for a court to step into the world of ‘bad faith’ in order to dismiss a

case where a debtor has acted improperly in this case or a recently filed and dismissed case.”

In re Bushyhead, 525 B.R. 136, 151 (Bankr. N.D. Okla. 2015), aff’d, No. 15-CV-89-JED-

PJC, 2017 WL 1549467 (N.D. Okla. Apr. 28, 2017). Nonetheless, Bushyhead is of limited

value to Danzik’s position. For instance, on appeal of that case, the United States District

Court, Northern District of Oklahoma, observed:

       [T]he bankruptcy court did not completely reject bad faith as a cause for
       dismissal or state that bad faith conduct could never satisfy § 707(a). Instead,
       the court fully considered the facts relevant to the (Debtors) and determined
       that those facts did not constitute cause for dismissal under § 707(a).

In re Bushyhead, No. 15-CV-89-JED-PJC, 2017 WL 1549467, at *6 (N.D. Okla. Apr. 28,

2017). Therefore, Bushyhead does not reject bad faith as a basis for dismissal under § 707(a).

       Etcheverry is more helpful to Danzik’s position. In that case, a United States

Bankruptcy Court for Colorado declined to apply an analysis of bad faith, concluding:

       Congress had the opportunity to insert a “good faith” requirement into § 707(a)
       when it amended § 707(b) in 1986. 11 U.S.C. § 707(b) already contained a
       “substantial abuse” provision and Congress amended the section in 1986 to
       provide that the United States Trustees could initiate action under § 707(b). If
       Congress had wanted a “substantial abuse” provision in 707(a) they could have
       inserted it as they did in § 707(b), but they did not do so.

In re Etcheverry, 221 B.R. at 524–25. Yet Etcheverry predates the Tenth Circuit Bankruptcy

Appellate Panel’s 2015 decision to the contrary (In re Arenas, 535 B.R. 845 (10th Cir. B.A.P.

(Colo.) 2015) 3, and stands against the weight of law among bankruptcy courts in the Tenth


       3
         Although the Bankruptcy Appellate Tribunal is a “subordinate tribunal whose rulings. . .
are not entitled to deference,” the Court does find the position of the Panel to have persuasive value.
In re Expert S. Tulsa, LLC, 842 F.3d 1293, 1296 (10th Cir. 2016).

                                              12
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 13 of 24



Circuit. Further, it stands against the express recognition in § 707(a) that “cause” for

dismissal includes the illustrations listed therein, rather than that list being exhaustive of the

circumstances constituting “cause” for dismissal.

       One of the principal goals of bankruptcy is to provide an “honest but unfortunate

debtor” with a fresh start. Dalton v. Internal Rev. Serv. (In re Dalton), 77 F.3d 1297, 1300

(10th Cir. 1996) (“The purpose of the Bankruptcy Code is to provide the honest, but

unfortunate debtor a fresh start,” quoting Grogan v. Garner, 498 U.S. 279, 286–87 (1991)).

Whether a debtor has sought relief in bankruptcy in bad faith, without intention or ability to

pay his creditors, is a consideration relevant to determining whether the Bankruptcy Code

has been utilized for its intended purposes. Ultimately, the Bankruptcy Court’s analysis

incorporated the correct statutory standard: whether “cause” existed for dismissal of this case.

For these reasons, the Court concludes the Bankruptcy Court did not err in employing a bad

faith analysis on the CWT Parties’ motion to dismiss.

   b. Whether the Bankruptcy Court Erred in its Factual Determination that Danzik filed

       in Bad Faith?

       Finding no error in the Bankruptcy Court’s conclusion of law regarding the

availability of bad faith as a basis for dismissal under § 707(a), the Court next assesses

whether the Bankruptcy Court erred in its factual findings that the circumstances in this case

rose to the level of “cause” for dismissal.        As noted, the Court reviews the factual

determinations of the Bankruptcy Court for clear error. However, the bankruptcy court’s

determination of what constitutes cause, as well as its ultimate decision to dismiss for cause

under 11 U.S.C. § 707(a), are reviewed for abuse of discretion. In re Krueger, 812 F.3d 365,

                                            13
            Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 14 of 24



369 (5th Cir. 2016); In re Arenas, 535 B.R. 845, 853 (B.A.P. 10th Cir. 2015); In re

Bushyhead, No. 15-CV-89-JED-PJC, 2017 WL 1549467, at *1 (N.D. Okla. Apr. 28, 2017).

       i.       Sixteen-Factor Test

       To determine whether Danzik’s filings were in bad faith and, thus, whether cause

existed for dismissal, the Bankruptcy Court conducted a totality-of-the circumstances inquiry

consisting of sixteen (16) relevant factors. See In re McGuire-Pike, No. 14-13365 ta7, 2015

WL 4181019, at *5–6 (Bankr. D. N.M. July 10, 2015). Although the Bankruptcy Court

framed its analysis in terms of Danzik’s bad faith, the Court’s analysis of these factors also

caused it to necessarily consider whether creditors have been prejudiced by the filing, and

whether they would be prejudiced by dismissal:

   1) Whether Danzik’s manipulations, if any, had the effect of frustrating one

       particular creditor;

   2) The absence of an attempt to pay creditors;

   3) Debtor’s failure to make significant lifestyle changes;

   4) Whether Debtor has sufficient resources to pay a substantial portion of debts;

   5) Whether Debtor inflated expenses to disguise financial well-being;

   6) Whether Debtor is overutilizing protections of the Bankruptcy Code to the conscious

       detriment of creditors;

   7) Whether Debtor reduced his creditors to a single creditor in the months prior to filing

       his petition;

   8) Whether Debtor failed to make lifestyle adjustments or continued living an expansive

       or lavish lifestyle;

                                          14
           Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 15 of 24



   9) Whether Debtor filed the case in response to a judgment in pending litigation;

   10) The unfairness of using Chapter 7;

   11) Whether Debtor is paying debts to insiders;

   12) Whether Debtor transferred assets;

   13) Whether Debtor employed a deliberate and persistent pattern of evading a single

       major creditor;

   14) Whether Debtor failed to make a candid and full disclosure;

   15) Whether the debts are modest in relation to assets and income; and

   16) Whether there are multiple bankruptcy filings or other procedural gymnastics.

See also In re Arenas, 535 B.R. 845, 853 (10th Cir. B.A.P. (Colo) 2015). 4

       Even in cases where all sixteen factors may be relevant, “dismissal for ‘cause’ under

11 U.S.C. § 707(a) based on a debtor's lack of good faith must be reserved for truly egregious

cases.” In re Quinn, 490 B.R. 607, 618–19 (Bankr. D. N.M. 2012); see also Zick, 931 F.2d

at 1129 (stating that dismissals for lack of good faith “must be undertaken on an ad hoc basis.

[Dismissals for bad faith] should be confined carefully and generally utilized only in those

egregious cases that entail concealed or misrepresented assets and/or sources of income, and


       4
          Although the Bankruptcy Court did not cite In re Arenas as authority for the court’s
invocation of the sixteen factors, the Bankruptcy Appellate Panel has suggested support for the type
of factors the Bankruptcy Court considered here:

       “Dismissal factors that are often considered are: the best interests of both debtor and
       creditors; trustee's consent or objection; potential to delay creditor payments; good or
       bad faith in seeking dismissal; and the possibility of payment priority becoming
       reordered outside of bankruptcy. Emphasis is typically given to any prejudice that
       dismissal might cause the estate's creditors.”

Id. at 853 (quoting In re Isho, Nos. UT–12–090, 11–30284, 2013 WL 1386208, at *3 (10th Cir.
B.A.P. April 5, 2013)).

                                              15
            Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 16 of 24



excessive and continued expenditures, lavish lifestyle, and intention to avoid a large single

debt based on conduct akin to fraud, misconduct, or gross negligence.”) (internal citation

omitted). The Court finds no abuse of discretion in the Bankruptcy Court’s consideration of

these factors for determining whether there was “cause” to dismiss Danzik’s Chapter 7

petition.

       At the trial level, the CWT Parties argued that a balance of the first, second, sixth,

ninth, thirteenth, and sixteenth factors counseled in favor of dismissal. The Bankruptcy Court

agreed, but also found the fourth, tenth, twelfth, fourteenth, and fifteenth factors relevant to

the disposition of the motion to dismiss. The Court reviews the Bankruptcy Court’s factual

findings under each factor for clear error.

       1. Whether Danzik’s manipulations, if any, had the effect of frustrating one

             particular creditor?

       Under the first factor, the Bankruptcy Court found that Danzik had filed this case

primarily to prompt an automatic stay on the CWT Parties’ attempts to execute on their

judgment. To support this finding, the Bankruptcy Court emphasized the following facts from

the history of this case and Danzik’s other bankruptcy filings:

       Debtor filed the First Case during the pendency of contempt proceedings in the
       New York court against Debtor in favor of the CWT Parties. The CWT Parties
       pursued Debtor throughout his bankruptcy cases, here and in Arizona. Debtor
       filed his second case shortly after the CWT Parties took steps to enforce the
       contempt order. Debtor filed Chapter 7 after the CWT parties attempted to
       collect on its judgment.

On these facts, it was reasonable for the Bankruptcy Court to conclude that Danzik’s

enjoyment of the automatic stays during his bankruptcy filings affected the CWT Parties’



                                              16
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 17 of 24



ability to collect on the judgment, or even that Danzik had calculated his filings to produce

this effect. In light of this timing, the Court is not persuaded by Danzik’s argument that the

Bankruptcy Court’s findings were in error because other creditors were similarly frustrated

by the imposition of the stay. (Doc. 8, at 16–17). It is also irrelevant that Danzik may have

accumulated additional assets in the duration of his Second Case (a contention, which in

addition to being irrelevant, is not supported by any evidence in the record).

       Accordingly, the Court does not find clear error in this finding.

       2. The absence of an attempt to pay creditors.

       Reviewing the case under the second factor, the Bankruptcy Court next found that

Danzik did not disburse payment to any creditors of the estate, including the CWT parties,

during either of his Chapter 11 cases, or his Chapter 7 case. Danzik’s creditors—including

the CWT Parties—did not receive payment for a total of at least 41 months during the

pendency of his cases. (Doc. 2, at 17). During Danzik’s Second Case, he did not even attempt

to file a plan, and instead “opted out” of this essential Chapter 11 function. (Id.).

       Regarding this factor, Danzik again alleges error in the Bankruptcy Court’s failure to

consider Danzik’s “accumulation of $466,000 in a short fifteen months, designat[ed] for use

in paying creditors.” Again, this contention that Danzik had used the relief of automatic stays

is without citation to, or support in, the record. Even if valid, Danzik’s accumulation of assets

does not alter the fact that he never attempted to pay his creditors and/or file any kind of plan

toward the goal of repayment.

       Danzik’s brief also appears to argue that Danzik does intend to pay his creditors,

including the CWT Parties, upon resolution of the pending litigation in Canada regarding

                                           17
        Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 18 of 24



damages for alleged misrepresentations made in the contract for the sale of the refinery. To

this end, a generous interpretation of Danzik’s position is that he seems to have viewed the

automatic stays of bankruptcy as the vehicles for him to wait out this lawsuit to the eventual

benefit of his creditors. However, the facts remain that the CWT Parties have not received

any payment whatsoever, and there is nothing to demonstrate that Danzik has attempted to

provide any. In light of this reality, it was reasonable for the Bankruptcy Court to conclude

this factor weighed in favor of the CWT Parties.

       4. Whether Debtor has sufficient resources to pay a substantial portion of debts?

       The Bankruptcy Court determined this factor to be one relevant factor weighing in

favor of Danzik against dismissal. Indeed, at the time of the hearing, “[t]he majority of

Debtor’s assets [were] tied up in promissory notes RDX Technologies owes to Debtor.” (Id.,

at 20). But, without success in his pending lawsuit in Canada, Danzik will not be able to “pay

a substantial portion of his debts given the large judgments against him.” (Id.). The Court

finds the Bankruptcy Court did not err in its factual determinations under this factor, and that

it gave this factor appropriate weight.

       6. Whether Debtor is overutilizing protections of the Bankruptcy Code to the

   conscious detriment of creditors?

       As previously noted, during the pendency of Danzik’s Chapter 11 cases, his creditors

did not receive payment for at least forty-one (41) months. As counsel for the CWT Parties

argued on behalf of his client at the hearing, “because of the automatic stay, our hands are

tied. As soon as our hands are untied and we make progress [on collecting the judgment],

they get tied again with the automatic stay.” (Doc. 10, at 101).


                                           18
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 19 of 24



       The effect of Danzik’s serial bankruptcy filings has been to obstruct the CWT Parties’

diligent efforts to collect on the judgment of the New York Court, without prospect of

repayment through bankruptcy proceedings.           On these facts, the Bankruptcy Court

reasonably concluded the sixth factor weighed in favor of the CWT Parties.

       9. Whether Debtor filed the case in response to a judgment in pending litigation?

       As noted above with regard to the first factor, each of Danzik’s bankruptcy filings,

including his Chapter 7 case, appear to have arisen in response to the CWT Parties’ attempts

to collect on the judgment of the New York court. The timing of Danzik’s filings, alone,

appears to be a sufficient basis on which the Bankruptcy Court could find this factor to weigh

in favor of the CWT Parties.

       10. The unfairness of using Chapter 7.

       Although the CWT Parties did not argue this factor, the Bankruptcy Court determined

it was relevant to its bad faith inquiry. The Court observed:

       Debtor had two Chapter 11 cases dismissed and never asserted conversion in
       the creditors’ and the estate’s best interest, but shortly thereafter filed this
       Chapter 7 case. After filing the Chapter 7 case, the court denied Debtor’s
       request to extend the stay finding it is unfair to creditors to allow Debtor to use
       Chapter 7 to make an ‘end run’ around the court’s previous orders.

(Doc. 2, at 19).

       Indeed, the Bankruptcy Court had previously determined that Chapter 7 would serve

no comprehensible purpose for the administration of the estate, as there “were no assets to

be distributed to creditors other than the IRS. So there was no purpose to remain in

bankruptcy.” (Doc. 10, at 63–64). Indeed, “when a bankruptcy serves no purpose, results in

no benefit for its creditors or the debtor, and only delays litigation already pending against


                                           19
           Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 20 of 24



the debtor, there is cause to dismiss the case.” Asociación de Titulares de Condominio

Castillo v. DiMarco (In re Asociación de Titulares de Condominio Castillo), 581 B.R. 346,

362 (B.A.P. 1st Cir. 2018).

       Here, the Bankruptcy Court had a sufficient basis on which to conclude Danzik’s filing

under Chapter 7 was unfair to the CWT Parties, as the only purpose of this filing appears to

have been to obstruct collection on the judgment, in light of the Bankruptcy Court’s previous

determination that conversion of the Chapter 11 cases would not benefit the creditors. Thus,

the Bankruptcy Court did not err when it found that this factor weighed in favor of the CWT

Parties.

       13. Whether Debtor employed a deliberate and persistent pattern of evading a

               single major creditor?

       In light of the Bankruptcy Court’s findings under the first and ninth factors, including

the timing and number of Danzik’s multiple filings, the Bankruptcy Court had an ample basis

on which to conclude that this factor weighed in favor of the CWT Parties.

       16. Whether there are multiple bankruptcy filings or other procedural gymnastics?

       Regarding the thirteenth factor, the Bankruptcy Court found that Danzik “employed a

deliberate and persistent pattern of evading the CWT Parties.” (Doc. 2, at 18). The record

supports this conclusion. Since he filed his First Case in 2016, Danzik’s filings have shortly

followed the entry of judgments in litigation against him. Although “procedural gymnastics”

is a term wanting of precision and has not been defined with any clarity by courts that have

previously considered this factor, it is not disputed that Danzik filed three bankruptcy cases

within four years. Therefore, it was reasonable for the Bankruptcy Court to conclude that


                                          20
           Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 21 of 24



this factor weighed in favor of the CWT Parties.

       14. Whether Debtor failed to make a candid and full disclosure. 5

       The CWT Parties did not cite this factor, but the Bankruptcy Court determined it was

also relevant to the analysis of the motion. The Bankruptcy Court noted its concern “about

Debtor’s veracity disclosing information.” (Doc. 2, at 19). Indeed, there is striking contrast

between Danzik’s valuation of his property in his Chapter 11 suit, versus his valuation of the

same property in the Chapter 7 case. For instance, Danzik estimated his Bentley Arnage to

be worth $76,300.00 when he filed under Chapter 11, but only $35,000.00 when he filed

under Chapter 7. (Id.). Danzik’s other property valuations for his Chapter 7 depart from his

estimates under Chapter 11 by $10,000 to $1,000, while several items of property are

excluded entirely.      (Id.).   Moreover, the Court determined that, despite Danzik’s

representation that he had filed tax returns throughout his filings, evidence at the hearing

showed that Danzik failed to file returns, either by omission or insufficient documentation,

in 2016, 2017, and 2018. (Id. at 20). The Court finds no error in the Bankruptcy Court’s

determination that this factor was relevant, and that it weighed in favor of the CWT Parties.

       ii.     Totality-of-the-Circumstances

       Finally, Danzik appears to contend that, even if bad faith were a legal basis on which

to dismiss a case for cause pursuant to § 707(a), the Bankruptcy Court’s application of the

sixteen-factor test was in error. Danzik’s argument as to why the application of this test, as




       5
         The Bankruptcy Court did not conduct a separate analysis on the twelfth factor (whether
Debtor transferred assets), but noted that its findings under the fourteenth factor led the court to
“wonder[] if the assets were. . . improperly transferred.” (Doc. 2, at 20).

                                             21
        Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 22 of 24



opposed to another frame of analysis, is difficult to follow. The Court’s best comprehension

of his position is that any totality-of-the-circumstances inquiry permits a bankruptcy judge

too much discretion to supplant more reliable standards with her own subjective reasoning.

Whether the Bankruptcy Court erred in finding cause to dismiss under the application of its

sixteen-factor test is an issue reviewed for abuse of discretion.

       Many bankruptcy courts have engaged in a version of the sixteen-factor test at issue

here. See In re McGuire-Pike, No. 14-13365 ta7, 2015 WL 4181019, at *5–6 (Bankr. D.

N.M. July 10, 2015) (citing In re Lombardo, 370 B.R. 506, 512 (Bankr. E.D.N.Y. 2007)

(listing fourteen factors); In re O’Brien, 328 B.R. 669, 675 (Bankr. W.D.N.Y) (listing

fourteen factors); In re Quinn, 490 B.R. 607, 618 (Bankr. D. N.M. 2012) (listing all sixteen

factors but emphasizing the first six); In re Baird, 456 B.R. 112, 116–17 (Bankr. M.D. Fla.

2010) (listing fifteen factors). Although courts have not consistently applied the same

factors, each of the factors considered here by the Bankruptcy Court appears relevant to its

inquiry into whether “injustice” or “unfairness” was caused by Danzik’s conduct in

bankruptcy, or whether there was evidence of a “misuse or abuse of the provisions, purpose,

or spirit of the bankruptcy code.” In re Bushyhead, 525 B.R. 136, 146 (Bankr. N.D. Okla.

2015). Here, there is no contention that the Bankruptcy Court’s reliance on any single factor

was the root of alleged error, as distinguishable from the cases on which Danzik supports his

argument. See In re Bushyhead, 525 B.R. 136 (Bankr. N.D. Okla. 2015) (holding that the

ability of a debtor to repay pre-petition debt, standing alone, does not constitute cause for

dismissal). In this case, the Bankruptcy Court’s analysis adequately sought to assess all

relevant circumstances bearing on “cause” to dismiss, including Danzik’s alleged bad faith,


                                           22
         Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 23 of 24



but also the only realistic result of the Chapter 7 case would be continued harm to creditors.

       Ultimately, with respect to bad faith, the Bankruptcy Court conducted a thorough

review of the applicable law and applied the correct statutory standard, which is determining

whether “cause” for dismissal existed under § 707(a). As noted, that standard is not defined

in the Bankruptcy Code, and bankruptcy courts have discretion to determine what constitutes

cause. In re Arenas, 535 B.R. at 853. In this case, as noted above, the Bankruptcy Court did

not abuse its discretion in using the sixteen-factor test. It is accordingly not necessary for the

Court to definitively conclude whether the sixteen-factor test applied in this case is the best,

or only, test for assessing bad faith.

       On balance of all factors which the Bankruptcy Court considered, the Court finds that

the Bankruptcy Court properly classified this case as so egregious as to warrant dismissal on

bad faith, alone. Moreover, its analysis illuminated that Danzik had not utilized Chapter 7 to

further either of the Chapter’s prevailing purposes, namely: to provide an honest debtor with

a fresh start, and to facilitate the distribution of exempt, unencumbered assets to creditors.

With regard to the first of these purposes, the Bankruptcy Court found the only realistic result

of Danzik’s Chapter 7 case would be the disbursement of payment to the Internal Revenue

Service, one of Danzik’s unsecured creditors. Although Danzik suggests the key to his

desired fresh start is delay until such time his pending lawsuit in Canada is resolved, Danzik

did not corroborate this speculation with either an estimate as to the value of the Canadian

lawsuit or the likelihood of success. Ultimately, the Bankruptcy Court conducted a thorough

analysis of all relevant factors and did not abuse its discretion when it determined Danzik’s

conduct in bankruptcy constituted cause for dismissal.


                                            23
           Case 1:19-cv-00136-NDF Document 11 Filed 01/28/20 Page 24 of 24



   c. Whether the Bankruptcy Court erred in finding such bad faith or fault as to legally

       prejudice Danzik from refiling for a period of 180 days?

       Danzik’s final argument involves his challenge to the Bankruptcy Court’s imposition

of a 180-day bar to refiling in bankruptcy, a sanction available to the Bankruptcy Court under

§ 109(g). Danzik would also have the Court find that, even if dismissal was proper on the

Bankruptcy Court’s finding of bad faith, the Bankruptcy Court abused its discretion when it

prejudiced Danzik from refiling for a period of 180 days. 6 However, this argument is now

moot. The Bankruptcy Court entered its decision on June 24, 2019, and the 180-day bar

therefore automatically expired by its own terms on December 21, 2019. “Expiration of the

180-day bar moots any challenge to the specific findings that triggered application of the

bar.” In re Miller, No. 14-CV-02707-MSK, 2015 WL 13216407, at *4 (D. Colo. Aug. 7,

2015) (citing In re Frieouf, 938 F.2d 1099, 1104 (10th Cir. 1991)). Thus, it is not necessary

for the Court to consider this issue.

                                            CONCLUSION

           For the foregoing reasons, the Court finds no error in the Bankruptcy Court’s order

 of dismissal, dated June 24, 2019. Therefore, the Judgment of the Bankruptcy Court (Case

 No. 19-20116) is hereby AFFIRMED.

           Dated this  day of January, 2020.



                                        NANCY
                                         ANCYY D.
                                               D FREUDENTHAL
                                        UNITED STATES DISTRICT JUDGE

       6
          Under 11 U.S.C. 109(g), a bankruptcy court is permitted to order a maximum 180-day bar
to refiling if it finds that a debtor has: (1) willfully violated a court order; (2) failed to prosecute a
case; or (3) voluntarily dismissed the case after a creditor has filed a relief from stay.

                                               24
